DETAILED ACTION
This office action is in response to communications filed on October 8, 2019 in which claims 1-20 are considered below.

Allowable Subject Matter 

1.      	Claims 1-20 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1, 9 and 13 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claim 1 recites “determine whether the event data indicates a fault associated with the subsystem by comparing the deviations to a threshold deviation and a training module configured to update a model trained to identify faults in vehicles to identify the event as a fault associated with the subsystem of the vehicle based on the event data in response to the deviations indicating a fault associated with the subsystem". Claim 9 recites “determining whether the event data indicates a fault associated with the subsystem by comparing the deviations to a threshold deviation, identifying one or more faulty components of the subsystem based on the deviations in response to the deviations indicating a fault associated with the subsystem, and updating a model trained to identify faults in vehicles to identify the event as a fault associated with the subsystem based on the event data in response to the deviations indicating a fault associated with the subsystem”. Claim 14 recites determine whether the event data indicates a fault associated with the subsystem by comparing the deviations to a threshold deviation; and  38P044707-US-NP update a model trained to identify faults in vehicles to identify the event as a fault associated with the subsystem based on the event data in response to the deviations indicating a fault associated with the subsystem, wherein the model is trained for use in the vehicles manufactured in a different vehicle program or a different model year than that in which the vehicle is manufactured”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663